Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 10 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 10-15 Aug. 1822
				
				August 10. Mr. Joanoff and Baron Maltitz and Mr & Mrs. Pederson and Mrs. Markoe called—I had gone out to visit Mrs. Lowndes who I understood had arrived; but I found that Mr. Lowndes had come alone to consult Physicians—He came down to see me, and I was shocked at his appearance—if the Doctors even set him on his legs again, they will have performed a miracle—I also called on General Brown who sent to request I would go and see him; so that you see I am quite in the way of visiting the Beaux—but an old woman has her privileges—Anthony St John Baker pretends to be very anxious to find out from me, if Mr Canning is going to be married? I thought this very curious and suppose it was intended to find out what was generally thought of the subject.—Eveng at home alone—Mr Cook and Mr. Paul came immediately after dinner which is at two o’clock11 Waked at about three oclock with a smart chill and violent cramps; and continued very sick throughout the day; the Doctor gave me two grains of Calomel which was of great service—Mr. Paul brought his children and sat some time with my brother, who continues much the same—12 Much better this morning—My Brother is however not so well—His desease is so much on his spirits, that unless objects are perpetually occurring to draw his attention from himself, he sinks immediately; and fancies himself afflicted with every desease under the Sun—This day ten years I thought every wish of my heart was gratified in the birth of my beloved babe; and I had nothing more to ask—It was the Lord who gave her to me It was the Lord who took her from me—shall I dare to repine He best knew what was fit for his Servant; but he will in his bounteous mercy pardon me for regretting the loss of such a blessing—It is a selfish regret for she is in a world of bliss—Mr. Cook has been sitting here  great part of the morning—He has taken Joseph to look at a Carriage that he is about to purchase—it holds four is neatly made, and handsome to go with one or two Horses; and the price is three hundred Dollars. Mr. C. has partially settled his affairs; and has obtained possession of a Horse belonging to his Wife; and is likely to obtain some money, although he complains bitterly of the dilatory proceedings and thinks it necessary to remain here sometime longer to instruct John Sergeant—The latter say’s C— is a thorough going man of business—This mediation of the Emperors is not at all understood; and it is said that the latter part of the Law published; entirely destroys the first—I know nothing about and do not understand it it in any way—But it is as well to report what I hear as you may perhaps be able to put in a clearer light the doubtful parts; and have it published through some private medium, without appearing in the business—13 Very ill all day and quite unable to write—Mr Cook came and took Joseph to look at a carriage which he wishes to purchase. They ask three hundred Dollars for it, but Coachman does not like it—He has seen one at 225 which he thinks a better one—The Calomel slightly salivated me, and I was so feverish the Dr thought it necessary that I should lose eight ounces of blood; and I was almost immediately relieved—15 Mr. Saul came again last Evening and sat with my brother who was much better—I had a Letter from your father who says he intended Mrs. Lewis for your Wife; but matters did not turn out as he wished—morer the pity for she is a lovely woman, and would have been a prize worthy of you—I suppose however that I have been the gainer—At any rate I think on this subject that “whatever is is right.”—The Doctor has not proceeded any farther with the operation, and we cannot form an idea when he intends to terminate it—He is the most cautious man I ever saw. I was so sick as to be obliged to consult him; and he say’s I have narrowly escaped a billious fever: but my bleeding has entirely cured me; and I am now as well and as pert as ever—Mary is still at Borden Town enjoying herself very much—Did you notice the Article in Walsh’s paper concerning John Randolph. He will return, the Monkey that has seen the world; and play more tricks in the House of Representatives than ever—Mrs. Hopkinson is a famous punster and you know I enjoy any thing of the kind—We were speaking of Prince Saunders his house company &ca and I observed he was visited by many literary characters—She turned very quick and said to look for black Letter—Mr. Saul and Miss Patterson made me a visit this Evening—She has just come from New Orleans and Pensacola, where she saw Mrs. Smith who was preparing to return—She was looking very thin and out of health—The Vessel has arrived and tomorrow I suppose we shall hear something about them—They will probably go to his Aunt Thompsons; and there form some plan for their future measures—Still I ask myself what is to become of them? Surely the President has acted cruelly in this business, and they really have  a right to complain—But what does this avail—I enclose a small paper for George—Should any change be made in my plans, I will write before I put them in practiceGod Bless you—
				
					
				
				
			